DETAILED ACTION
Introduction
Claims 1-3 and 5 have been examined in this application. Claims 1-3 are amended. Claim 5 is new. Claim 4 is withdrawn. This is a final office action in response to the arguments and amendments filed 11/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-216597 filed in Japan on 11/19/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendment to the title is acceptable and the previously made objection is therefore withdrawn.
Response to Arguments
Applicant’s arguments, filed 11/12/2021, have been fully considered.
Regarding the remarks pertaining to Claim Interpretation under 112(f) (presented on p. 5 under the heading “II. Claim Interpretation – 35 U.S.C. § 112(f)”), the remarks are acknowledged and in light of the amended claims, no terms in the claims are interpreted under 112(f).
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 6 under the heading “III. Claim Rejection – 35 U.S.C. § 112(b)”), the arguments and amendments are partially persuasive. Particularly, regarding the rejection of Claim 1 for the difference in scope between the preamble and claim body (see paragraph #15 of the office action mailed 8/17/2021), the amendments do not address the issue and no reasoned arguments have been provided. Therefore, this rejection is maintained. For all other previous rejections under 112(b), the arguments and amendments are persuasive and the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 6-7 under the heading “IV. Claim Rejection – 35 U.S.C. § 101”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “V. Claim Rejection – 35 U.S.C. § 103”), the arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of art of US2019/0072406A1 (Fuchiwaki et al.) as well as the previously relied upon art of US2018/0058865A1 (Takeuchi et al.), US2013/0151141A1 (Orikasa et al.), and US2005/0222755A1 (Tengler et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the preamble as a whole renders the claim indefinite. The preamble recites that the claim is an automatic driving device that controls a vehicle. The body of the claim only recites communication circuitry and processing circuitry, which are stated to output and/or notify information in the context of automatic driving, however neither circuitry is recited as performing the automatic driving or vehicle control. The scope of the claim is therefore indefinite as it is not clear how the device can control a vehicle, and whether the capability to control the vehicle is even necessary for the device or not. For the purposes of examination, the control of the vehicle is interpreted as merely intended use of the device and given little patentable weight.
Additionally, the two limitations to “notify” render the claim indefinite. The limitations state that the route where the vehicle actually travels matches or does not match “the specified travel route,” which results in information indicating the match or mismatch of “the specified travel route.” However, the claim previously recites both 1) “a travel route specified from an external navigation device” and 2) “a travel route specified from the automatic driving device” It is noted that the first recitation of “the specified travel route” in the claim (in the “communication circuitry” limitation) appears to correspond to the route specified from an external navigation device because it is the only specified route previously established in the claim, however for the recitations of “the specified travel route” in the 
Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 2, the phrase “the travel route” renders the claim indefinite. For the same reasons as presented above with respect to Claim 1, it is not clear whether “the travel route” refers to the route specified from an external navigation device, or refers to the route specified from the automatic driving device, or includes both routes, or the actual route, or has some other meaning. The claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as the travel route specified by the external navigation device. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 and for failing to cure the deficiencies listed above.
Regarding Claim 3, the phrase “does not match the specified travel route” renders the claim indefinite. For the same reasons as presented above with respect to Claim 1, it is not clear whether “the specified travel route” refers to the route specified from an external navigation device, or refers to the route specified from the automatic driving device, or includes both routes, or has some other meaning. The claim is therefore indefinite. For the purposes of examination, “the specified travel route” is interpreted as the route from the external navigation device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0058865A1 (Takeuchi et al.) in view of Published Application US2019/0072406A1 (Fuchiwaki et al.) further in view of Publication US2013/0151141A1 (Orikasa et al.).
Regarding Claim 1, Takeuchi discloses an automatic driving device (see Figures 1, 2, the autonomous control device 30 and navigation device 50 making up an overall automatic driving device) that controls a vehicle (see Figures 3, 4, [0104] autonomous driving in S23 by autonomous driving control device 30) based on a destination and a travel route specified from an external navigation device (see [0103] autonomous driving in S9 based on a searched guide route to a destination and [0121-0123] in the second embodiment the route may be from a server (external navigation device) using a specified destination):
the automatic driving device comprising:
communication circuitry (see Figure 2, autonomous driving control device 30, and the navigation device 50, [0042, 0044, 0063] each including a CPU (a collection of circuitry which can communicate with other components)) configured to receive first information indicating whether or not a route where the vehicle actually travels matches the specified travel route (see Figure 4, [0108] S24 the autonomous driving control device 30 is notified from the navigation device 50 that there is a deviation between current position (actual travel route) and the guide route (a specified travel route) i.e. receiving the first information which indicates either a match (a no at S24) or not a match (yes at S24)); and
processing circuitry (see Figure 1, [0042, 0044, 0063] the navigation device 50 and automatic driving device including CPUs (collectively circuitry for processing)) configured to:
output a travel route specified from the automatic driving device (see [0103] at S11 outputting information on a guide route, which has been determined by the navigation device 50 (part of the overall automatic driving device) in the first embodiment), 
notify, in response to a determination that the route where the vehicle actually travels does not match the specified travel route (see Figure 4, [0108] “yes” determination at S14 when the current position (point on the actual route at the current time) deviates from the guide route), information indicating that the route where the vehicle travels under control of the automatic driving device (see Figure 3, autonomous driving active for a “yes” at S9)  does not match the specified travel route (see Figure 5, [0109] the display device controlled to output the cause for the deviation, i.e. information indicating the route currently travelled does not match the specified route).

Takeuchi et al. discloses controlling a vehicle based on a destination and route (see [0103]) and further discloses components allowing for output of a travel route by the automatic driving device (in the first embodiment) or for communication with external devices which may provide a travel route (see [0120-0121] communication with a server for route data in the second embodiment).

Takeuchi et al. does not explicitly recite in a single embodiment using a travel route specified from both the external navigation device and automatic driving device, and
Takeuchi et al. does not explicitly recite:
the processing circuitry configured to:
in response to a determination that a startup of the external navigation device is detected, terminate the output of the travel route specified from the automatic driving device.

However, Fuchiwaki et al. teaches a system for vehicle navigation (see Figure 1, [0037-0041]), including a single embodiment/system:
using a travel route specified from both the external navigation device and onboard device (see Figure 6, output control of route information can be from a navigation unit (which is part of the vehicle) or from an external device), and:
processing circuitry (see Figures 3, 6, processing device 300 as part of the navigation device 100 in the vehicle) configured to:
in response to a determination that a startup of the external navigation device is detected (see Figure 6, [0068-0070] at S200 and “YES” at S202, a determination that input is received from the external device 202 (a starting of external device functions to provide the route guidance information, for example a startup as compared to a previous iteration of the Figure 6 control loop where no input was detected)), terminate the output of the travel route specified from the onboard device (see Figure 6, [0070] steps 216, 218, outputting data relevant to the route from the external device as opposed to output from the onboard device which would occur in steps 206 or 208, i.e. terminating the onboard output in favor of the external device data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Takeuchi et al. and particularly to modify the searching and outputting of the guide route in S10 and S11 of Takeuchi et al. to include the capability to search a route and obtain guidance information either using an external navigation device or an onboard device, as is taught by Fuchiwaki et al., such that the specified travel route that is evaluated for matching in Takeuchi et al. may be the route from the external navigation device, with the motivation of enhancing user satisfaction and driving accuracy by allowing the use of external devices such as a smartphone which may be more accurate or have more updated data (see Fuchiwaki et al. [0006]).


Takeuchi et al. further discloses the processing circuitry outputting a map type navigation display (see Figure 5) and a determination that the route where the vehicle actually travels matches the specified travel route (see Figure 4, “No” at S14).

Takeuchi et al. does not explicitly recite the processing circuitry to:
notify, in response to a determination that the route where the vehicle actually travels matches the specified travel route, information indicating that the route where the vehicle travels under control of the automatic driving device matches the specified travel route.

However Orikasa et al. teaches a navigation device in a vehicle (see Figure 1, [0021]), with processing circuitry (see [0033] a CPU for display control) to:
 (see Figure 3, [0036] a vehicle position mark indicative of the current position on a route is shown on a map overlaid with a main guidance route and sub-guidance route. In other words, the display is controlled to notify information that, for the example of Figure 3, indicates that the route where the vehicle actually travels matches the specified travel route (main guidance route) as opposed to some other deviated route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Takeuchi et al. (including the determination of a current route matching a specified route) to additionally notify information that indicates a match between the actual travelling route and specified travel route, as is taught by Orikasa et al., with the motivation of increasing ease of use for the viewer to understand the road map and vehicle state (see Orikasa et al. [0009]).

Regarding Claim 2, Takeuchi further discloses the communication circuitry is configured to receive the first information from the onboard navigation device that receives the specified destination and the travel route (see Figure 4, [0108] S24 receiving the deviation notification from the navigation device 50, which [0103] receives the destination and receives the found route) 
and discloses that route guidance information includes the first information (see Figures 3, 4, the output searched guide route information and deviation information in S11 and S14 being the first information).

Takeuchi does not explicitly recite the automatic driving device according to claim 1, wherein the communication circuitry is configured to receive the first information from the external navigation device that receives the specified destination and the travel route.

Fuchiwaki et al. teaches the system as above,
wherein the communication circuitry is configured to receive route guidance information from the external navigation device that receives the specified destination and the travel route (see Figure 6, [0070] S214 receiving route guidance information).
The motivation to combine Takeuchi and Fuchiwaki et al. was provided above in the rejection of Claim 1.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0058865A1 (Takeuchi et al.) in view of Published Application US2019/0072406A1 (Fuchiwaki et al.) further in view of Publication US2013/0151141A1 (Orikasa et al.), further in view of Publication US2005/0222755A1 (Tengler et al.).
Regarding Claim 3, Takeuchi et al. further discloses the capability of the vehicle to receive predicted deviation information (see [0122-0123]) and also discloses the cause of a deviation being traffic congestion (see e.g. Figure 5), and driving occurring under control of the automatic driving device (see [0103]).
Takeuchi et al. does not explicitly recite the automatic driving device according to claim 2, wherein the processing circuitry is further configured to:
acquire travel route history information indicating a past travel route of the vehicle, and 
notify, based on the travel route history information, information indicating that the route where the vehicle is scheduled to travel under control of the automatic driving device does not match the specified travel route.

Tengler et al. teaches a device in a vehicle wherein the processing circuitry (see Figure 1, [0016] on-board unit (OBU) including processor) is configured to:
acquire travel route history information indicating a past travel route of the vehicle (see Figure 1, [0024, 0025] at step 205 each time the vehicle is turned off, travel pattern information pertaining to a particular travel path (route) is stored in database 110, which may be on the vehicle), and 
notify, based on the travel route history information, information indicating that the route where the vehicle is scheduled to travel does not match the specified travel route (see Figures 1, 2, [0025-0027] based on the travel route history information in the database for past trips, a likely travel route for a particular time is identified (a scheduled route) and [0027-0033] traffic congestion can be determined and an alternative route suggested. I.e. information indicating a scheduled route (alternative route) which does not match the normal (specified) travel route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeuchi et al. to additionally notify a non-matching condition for a scheduled route, as is taught by Tengler et al., with the motivation of enhancing user convenience by allowing for timely notification of relevant information for traveling (see Tengler et al. [0013]).

Regarding Claim 5, Takeuchi does not explicitly recite the automatic driving device according to claim 1, wherein the processing circuitry is further configured to store past travel routes in a storage device.

However Tengler et al. teaches the device as above,
wherein the processing circuitry is further configured to store past travel routes in a storage device (see [0017] the OBU storing travel pattern data in a database 110).
 Takeuchi and Tengler et al. was provided above in the rejection of Claim 3.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20130030689-A1 teaches subject matter including determining when a navigation application on a device has been executed or started (see e.g. [0042]).
US-20150046022-A1 teaches subject matter including setting navigation from a mobile device as a primary source (see e.g. [0079]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619